Exhibit 10.03

CARAUSTAR INDUSTRIES, INC.

RESTORATION PLAN

This Plan, as established by Caraustar Industries, Inc. effective as of
November 22, 1996, and as thereafter amended on February 7, 2002, August 11,
2005, October 13, 2005, November 7, 2005, and is further amended and restated
April 8, 2008, retroactively effective to the 1st day of January 2005 for the
primary purpose of complying with Section 409A of the Internal Revenue Code of
1986, as amended, and applicable Treasury or Internal Revenue Code guidance
issued thereunder.

This document applies to persons separating from service after December 31,
2004.

ARTICLE 1 – PURPOSE OF PLAN

 

Section 1.1    Purpose: The purpose of this Plan is to provide supplemental
retirement benefits to certain named Caraustar Industries, Inc. Executives. The
benefits to be provided under this Plan are intended to supplement other
retirement benefits provided by the Company through plans qualified under
Section 401(a) of the Internal Revenue Code of 1986, nonqualified plans, and the
federal Social Security system of the United States. Section 1.2    Design: The
Plan is designed to provide supplemental retirement benefits as described in
Section 3.4 and is intended to be an unfunded plan providing deferred
compensation for a select group of highly compensated or management employees.

ARTICLE 2 – DEFINITIONS

 

Section 2.1    Average Annual Compensation: The average of the Executive’s
annual Compensation over the five (5) consecutive calendar years during the ten
(10) most recent calendar years (including the calendar year in which the
Executive’s Payment Event occurs) which produces the highest average, or, if the
Executive has less than five (5) consecutive years of service, the average of
the Executive’s annual Compensation for his or her full calendar years of
Service. Section 2.2    Beneficiary: The Spouse of the Executive as of his
Payment Event. If the Spouse predeceases the Executive or the Executive has no
Spouse, the beneficiary is the person designated by the Executive to be the
beneficiary in such event, or the Executive’s estate if no person has been
designated by the Executive as the beneficiary. Section 2.3    Board: The Board
of Directors of Caraustar Industries, Inc.



--------------------------------------------------------------------------------

Section 2.4    Calculation Date: With respect to any Executive, the date on
which his Payment Event occurs. Section 2.5    Change-In-Control: means the
occurrence of any one of the following events provided such event also
constitutes a “change in control” within the meaning of Section 409A:   

(a)     individuals who, on the date hereof, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof whose election or nomination for election was approved by a vote of at
least two thirds (2/3) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director;

  

(b)     any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and in Sections 13(d)(3)
and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of the
Company’s then outstanding securities eligible to vote for the election of the
Board (the “Company Voting Securities”); provided, however, that such event
shall not be deemed to be a Change in Control by virtue of any acquisition of
Company Voting Securities (A) by the Company or any Subsidiary, (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction (as defined in Section 2.5(c)), (E) pursuant to any acquisition by
an Executive or any group of persons including Executive (or any entity
controlled by an Executive or by any group of persons including Executive); or
(F) pursuant to or in connection with a transaction (other than a Business
Combination) in which Company Voting Securities are acquired from the Company,
if a majority of the Incumbent Directors approve a resolution providing
expressly that such transaction does not constitute a Change in Control under
this Section 2.5(b);

  

(c)     the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s shareholders, whether
for such transaction or for an issuance of securities in or in connection with
the transaction (a “Business Combination”), unless immediately following such
Business Combination (A) more than 50% of the total voting power of the ultimate
parent corporation that directly or indirectly has beneficial ownership of 100%
of the voting securities

 

2



--------------------------------------------------------------------------------

  

eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”) or, if there is no Parent Corporation, the corporation resulting
from such Business Combination (the “Surviving Corporation”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan or related
trust sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 25%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination that satisfies all of the criteria
specified in clauses (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

  

(d)     the Company acts upon a plan of complete liquidation or dissolution of
the Company approved by the shareholders of the Company or effects a sale of all
or substantially all of the Company’s assets approved by the shareholders of the
Company.

   Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 25% of the Company Voting Securities as a result of an acquisition or
a series of acquisitions of Company Voting Securities by the Company that
reduces the number of Company Voting Securities outstanding; however, if such
person thereafter becomes the beneficial owner of additional Company Voting
Securities that increase the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
be deemed to occur. Section 2.6    Code: The Internal Revenue Code of 1986, as
amended, or as it may be amended from time to time. Section 2.7    Company:
Caraustar Industries, Inc. Section 2.8    Compensation: Wages as defined in
Section 3401(a) of the Code for the purposes of income tax withholding at the
source but determined without regard to any rules that limit the remuneration
included in wages based on the nature or

 

3



--------------------------------------------------------------------------------

   location of the employment or the services performed (such as the exception
for agricultural labor in Section 3401(a)(2)), reduced by all of the following
items (even if includible in gross income): reimbursements or other expense
allowances, fringe benefits (cash and noncash), moving expenses, deferred
compensation, and welfare benefits. Compensation shall also include any amount
which is contributed by the Company pursuant to a salary reduction agreement and
which is not includible in the Executive’s gross income under Sections 125,
402(e)(3), 402(h), or 403(b) of the Code. Section 2.9    Compensation and
Employee Benefits Committee: The Compensation and Employee Benefits Committee as
established by the Board. Section 2.10    Covered Compensation: For the
Executive, the amount determined for the calendar year in which he attains or
will attain his Social Security Retirement Age using the Covered Compensation
Table in Internal Revenue Service Revenue Ruling 93-20 (or any successor table
as updated and issued by the Internal Revenue Service from time to time) as in
effect for the calendar year in which his employment with the Employer
terminates. No increase in Covered Compensation shall decrease the Executive’s
amount of benefits under this Plan after his Calculation Date. Section 2.11   
Early Retirement Adjustment Factor:

 

     

Age Benefit Begins

  

Factor

  

Age Benefit Begins

  

Factor

  

64

   .9231    59    .6538   

63

   .8462    58    .6154   

62

   .7692    57    .5769   

61

   .7308    56    .5292   

60

   .6923    55    .4862

 

   The Early Retirement Adjustment Factors are interpolated for retirement at an
age in between whole ages. Section 2.12    Early Retirement Age: The age of the
Executive on the first date upon which the Executive both has attained age
fifty-five (55) and has completed ten (10) or more years of Vesting Service as
defined in the Retirement Plan. Section 2.13    Employee: A participant in the
Caraustar Industries, Inc. Retirement Plan or in the Caraustar Industries, Inc.
Employees’ Savings Plan. Section 2.14    Executive: A participant in the Plan as
appointed by the Chief Executive Officer, upon receiving approval from the
Compensation and Employee Benefits Committee. Section 2.15    Final Average
Compensation: The average annual Compensation for the three (3) consecutive
calendar years in which the Executive was employed by the

 

4



--------------------------------------------------------------------------------

   Company immediately preceding his Payment Event excluding the calendar year
in which his Payment Event occurs, or, if the Executive’s entire period of
service with the Employer is less than three (3) consecutive calendar years, the
average of this annual Compensation for his full calendar years of Service. For
purposes of this Section, Compensation for any year in excess of the taxable
wage base in effect at the beginning of such year shall not be taken into
account. Section 2.16    Hour of Service: Each hour for which an Employee is
paid, or entitled to payment, for the performance of duties for the Company as
an Employee during any period of employment. Section 2.17    Normal Retirement
Age: Age sixty-five (65). Section 2.18    Normal Retirement Date: The first day
of the month coincident with or next following the date the Executive attains
his Normal Retirement Age. Section 2.19    Payment Event: With respect to any
Executive, the first to occur of his Retirement Date, death, the date he
Separates from Service as a result of a Total and Permanent Disability, or a
Change-In-Control. Section 2.20    Plan: The “Caraustar Industries, Inc.
Restoration Plan”, as set forth herein or in any amendment hereto. Section 2.21
   Plan Administrator: The individual or committee appointed pursuant to Article
7 of the Retirement Plan, who shall have the same powers and those duties with
respect to the Plan as those described in Article 7 of the Retirement Plan. The
Plan Administrator is the named fiduciary for purposes of the Employee
Retirement Income Security Act of 1974 as amended. Section 2.22    Plan Year:
The calendar year. Section 2.23    Retirement Benefit: The Accrued Benefit
determined in Section 3.1 multiplied by the Early Retirement Adjustment Factor
if the Retirement Date precedes the Normal Retirement Date. Section 2.24   
Retirement Date: The first day of the month coincident with or next following
the date the Executive attains his Early Retirement Age or Normal Retirement Age
and actually terminates employment with the Company; provided, that a
termination will not be treated as the Executive’s Retirement Date unless it
constitutes a “separation from service” within the meaning of Code Section 409A.
Section 2.25    Retirement Plan: The Caraustar Industries, Inc. Retirement Plan
for the Employees of Caraustar Industries, Inc., as amended from time to time.
Section 2.26    Section 409A: Section 409A of the Code and applicable Treasury
or Internal Revenue Service guidance issued thereunder.

 

5



--------------------------------------------------------------------------------

Section 2.27    Service: An Employee shall be credited with one (1) year of
Service for each Plan Year during which he completes one thousand (1,000) or
more Hours of Service with the Company. An Employee shall also be credited with
Service solely for purposes of determining his Accrued Benefit under Section 3.1
(but not for purposes of vesting under Section 3.4) for employment with an
employer other than the Company provided the Chief Executive Officer makes a
qualifying recommendation and such recommendation is endorsed by the Board’s
Compensation and Employee Benefits Committee. Section 2.28    Separation from
Service: A “separation from service” within the meaning of Section 409A. Section
2.29    Specified Employee: An Executive or a former Executive shall be a
specified employee if on any date in the applicable period, he is an employee of
the Company or any affiliate of the Company that would be consider a single
employer with the Company under Section 414(a) or (b) of the Internal Revenue
Code of 1986, as amended, (the “Code”) who was a “key employee” within the
meaning of Section 416(i) of the Code (without regard to paragraph (5) thereof)
at any time during the 12-month period ending on the identification date. For
the period beginning January 1, 2005 and ending March 30, 2006, the
identification date is December 31, 2004. Thereafter, the applicable period is
each 12-month period beginning on April 1, 2006 and each subsequent April 1 and
the identification date for each such period is the immediately preceding
December 31. For example, for the period beginning April 1, 2006, the
identification date is December 31, 2005. Specified Employees shall be
determined in accordance with Code Section 409A. Section 2.30    Spouse: The
individual to whom the Executive is legally married as of the earlier of the
Executive reaching his Retirement Date, suffering a Total and Permanent
Disability (as defined in Article 1 of the Retirement Plan and in accordance
with a determination made by the Social Security Administration), death, or upon
the Change-In-Control of the Company. Section 2.31    Total and Permanent
Disability: The event shall have the meaning specified in Article 1 of the
Retirement Plan, but limited to Social Security Administration approved
disability; provided, that no event shall constitute a Total and Permanent
Disability unless it meets the definition of “disability” in Code Section
409A(a)(2)(C).

 

6



--------------------------------------------------------------------------------

ARTICLE 3 – BENEFITS

 

Section 3.1    Accrued Benefit: The Accrued Benefit is an annual amount payable
in the form of a Life Annuity, calculated as of the Executive’s Calculation
Date, equal to the product of (a) times (b) minus (c) where:   

(a)     Is 1.35% of Average Annual Compensation times years of Service projected
to Normal Retirement Date, offset by .65% of Final Average Compensation up to
Covered Compensation times years of Service projected to Normal Retirement Date,
and

  

(b)     Is a fraction where the numerator is years of Service as of the
Calculation Date and the denominator is the greater of years of Service as of
the Calculation Date or years of Service projected to Normal Retirement Date,
and

  

(c)     Is the Executive’s accrued benefit under the Retirement Plan as of the
Calculation Date, the accrued benefit under any Company paid deferred
compensation arrangements as of the Calculation Date other than the Caraustar
Industries, Inc. Employees’ Savings Plan (the Caraustar 401(k) Plan), and/or any
other accrued benefit payable through another employer’s qualified defined
benefit plan as of the Calculation Date by which the Executive has obtained
additional years of Service. Notwithstanding the above, the Executive’s accrued
benefit is also reduced by the actuarial equivalent of a hypothetical benefit
account based on accumulating the Executive’s service-weighted retirement
contributions under the Caraustar’s 401(k) Plan with interest using for each
calendar year the 10-year Treasury Bond constant maturity rate, monthly average
yield for the December preceding such year. Actuarial equivalence for this
purpose will be on the same basis used for the optional forms of payment herein.
If a benefit of another employer is offset hereunder and is not in the form of a
Life Annuity payable at age 65, Caraustar’s actuary shall determine the
equivalent Life Annuity at age 65 for the purpose of determining the offset
amount.

Section 3.2    Forms of Benefit Payment and Election Requirements:   

(a)     Normal Form of Payment: Unless otherwise elected, the form of benefit
payment for a Retirement Payment under Section 3.4(a)(1) or Disability Payment
under Section 3.4(a)(2) shall be a 5-Year Certain Annuity. The 5-Year Certain
Annuity is equal to the actuarial equivalent of the Retirement Benefit. The
benefits under a 5-Year Certain annuity are payable in 60 monthly installments
to the Executive while the Executive is alive and continuing to the Beneficiary
for the balance of the 60 payments remaining after the death of the Executive.
The amount benefit under this Normal Form of Payment and the rules for payments
after the death of the Executive or the Executive’s Beneficiary will be
determined in the same manner as described below for a 10-Year Certain Annuity.

  

The normal form of payment for a Death Payment shall be a Life Annuity. The
normal form of payment for a Change-In-Control Payment shall be a lump sum.

 

7



--------------------------------------------------------------------------------

 

(b)     Optional Forms: In lieu of the Normal Form, the Executive may elect to
receive his Retirement Payment under Section 3.4(a)(1) in any of the following
optional forms of payment. The Disability Payment under Section 3.4(a)(2) shall
be paid in the same form of payment elected for the Retirement Payment. The
optional forms of payment are:

 

(1)     10-Year Certain Annuity: The 10-Year Certain Annuity is the actuarial
equivalent benefit of the Retirement Benefit. The 10-Year Certain Annuity is
payable in 120 monthly installments to the Executive while the Executive is
alive and continuing to the Executive’s Beneficiary for the balance of the 120
payments remaining after the death of the Executive. Such actuarial equivalent
shall be determined using the mortality table prescribed in Rev. Rul. 2001-62
and the interest rate most recently used as of the benefit commencement date (or
the date that would be the benefit commencement date except for Plan
Section 3.4(b)) to discount this Plan’s liabilities for FAS 87 purposes.

 

If the Beneficiary who is receipt of monthly payments by reason of the
Executive’s death, dies before a total of 120 monthly payments have been paid to
the Executive and the Beneficiary, then the present value of the remaining
payments (determined using the interest rate most recently used to discount this
Plan’s liabilities for FAS 87 purposes) will be paid to the Beneficiary’s
estate. If the Executive’s named Beneficiary predeceases the Executive, and the
Executive dies before a total of 120 monthly payments have been made to the
Executive, the present value of the remaining payments (determined using the
interest rate most recently used to discount this Plan’s liabilities for FAS 87
purposes) will be paid to the Executive’s estate.

 

(2)     Life Annuity: Equal to the Retirement Benefit payable monthly for the
life of the Executive.

 

(3)     Joint and 50% Survivor Annuity Survivor Annuity: Equal to the actuarial
equivalent of the Retirement Benefit (using the mortality table prescribed in
Rev. Rul. 2001-62 and the interest rate most recently used to discount this
Plan’s liabilities for FAS 87 purposes) payable monthly for the life of the
Executive with a survivor annuity of half of such amount continuing for the life
of the Spouse following the death of the Executive.

 

(4)     Joint and 100% Survivor Annuity Survivor Annuity: Equal to the actuarial
equivalent of the Retirement Benefit (using the mortality table prescribed in
Rev. Rul. 2001-62 and the interest rate most recently used to discount this
Plan’s liabilities for FAS 87 purposes) payable monthly for the life of the
Executive with a

 

8



--------------------------------------------------------------------------------

  

survivor annuity equal to the amount that the Executive was receiving with such
amount continuing for the life of the Spouse following the death of the
Executive.

  

(c)     If the Executive elects a Joint and 50% Survivor Annuity and the
Executive’s Spouse dies prior to the Executive’s commencement of benefits, his
benefit automatically will be paid in a Life Annuity.

  

(d)     Executive’s benefit will commence on his Retirement Date.
Notwithstanding the above, the Executive may elect as provided in paragraph (e)
below to have his benefits commence on his Normal Retirement Date. In such case
the Executive’s benefit will be computed without adjustment for early
retirement.

  

(e)     The Executive’s election as to form of payment and the time of payment
must be made in writing no later than 30 days after first becoming eligible to
participate in this Plan.

  

Notwithstanding the above, an Executive may make a new election during 2007 or
2008; provided, that the Executive cannot make an election in either of these
years that would either cause payments to be made to him in such year that would
not otherwise have been made in that year, or that would postpone any payments
that would otherwise be made to him in such year to a later year.

  

An Executive who has made an election under this paragraph (e) may change such
election as long as change is made not later than the last day permitted for
making such election.

  

(f)      No Change in Election Permitted After Deadline for Elections: Except as
otherwise provided in paragraph (e), once an Executive makes an election, such
election may not be changed..

Section 3.3    Forfeiture or Recoupment of Benefit:   

(a)     General: If the Executive engages in any act or omission constituting
misconduct, as that term is defined in subsection (b) below, the Company shall
have the rights set forth in subsection (c) to cause the Executive to forfeit
unpaid Plan benefits, or to require the Executive to pay back to the Company any
Plan benefits that have already been paid to the Executive.

  

(b)     Definition of Misconduct: For the purposes of this Section 3.3, the term
“misconduct” shall mean any of the following events:

  

(1)     The Company is required to prepare an accounting restatement due to
material noncompliance, and the material noncompliance was due at least in part
to the Executive’s acts or omissions;

 

9



--------------------------------------------------------------------------------

 

(2)     The Executive discloses to others, or uses for the Executive’s own
purpose, any proprietary information or intellectual property (including
customer lists, supplier lists, pricing and cost data, computer programs,
advertising plans, wage or salary data, financial information, research and
development plans, etc.) and all other types of information that the Company
intends or expects to be kept secret, or which disclosure breaches any agreement
that the Executive has entered into with the Company;

 

(3)     The Executive, without the consent of the Company, directly or
indirectly engages in, becomes employed by, or renders services, advice or
assistance to any business in competition with the Company at any time during
the twelve (12) month period following termination of employment with the
Company, or violates any other non-compete agreement that the Executive has
entered into with the Company;

 

(4)     The Executive induces, or attempts to induce, directly or indirectly,
any of the Company’s customers, employees, representatives or consultants to
terminate working for the Company, or breaches any non-solicitation agreement
that the Executive has entered into with the Company;

 

(5)     The Executive fails to promptly return all documents and other tangible
items belonging to the Company upon termination of employment with the Company;

 

(6)     The Executive commits an act of embezzlement, fraud or theft with
respect to the property of the Company;

 

(7)     The Executive engages in any other act or omission not listed above
which constitutes dishonesty, intentional breach of fiduciary obligation or
intentional wrongdoing, and which results in substantial harm to the business or
property of the Company.

 

(c)     Forfeiture or Repayment of Benefits: Upon the Executive engaging in an
act or omission constituting misconduct, the Company shall be entitled, in its
sole discretion, to take the following actions:

 

(1)     The Company may give notice to the Executive that some or all of the
future unpaid Plan benefits otherwise to be paid to the Executive shall be
forfeited by the Executive.

 

(2)     The Company may notify the Executive that the Executive must repay to
the Company some or all of the Plan benefits previously paid to the Executive.

 

10



--------------------------------------------------------------------------------

  

(3)     The determination of whether the remedies in this subsection (c) shall
be applied to any act or omission constituting misconduct by the Executive, and
the amount of the forfeiture of future Plan benefits or the amount to be repaid
to the Company by the Executive in such case, shall be made by the Company in
its sole determination.

  

(4)     The determination of the Company not to seek remedies against the
Executive under this subsection (c) in any case of misconduct, or the
determination of the Company not to seek the full amount of remedy available to
it, shall not constitute a waiver as to any other case of misconduct by the
Executive.

  

(5)     The remedies under this subsection (c) may be enforced by any legal
means available to the Company.

  

(d)     Remedies Not Exclusive: The remedies set forth in this Section 3.3 shall
not be the exclusive remedies available to the Company in the event of the
Executive’s misconduct, and the Company shall not be precluded from taking any
or all other actions against the Executive that may be available to it.

Section 3.4    Benefit Payments:   

(a)     If a Payment Event occurs with respect to the Executive while he is
employed with the Company, then he (or his Beneficiary) shall be entitled to
receive benefits as follows:

  

(1)     Retirement Payment: In the event that an Executive Separates from
Service on or after his Early Retirement Age or Normal Retirement Age, the
Executive will be paid a Retirement Benefit payable as of the Executive’s
Retirement Date or, if so elected, his Normal Retirement Date, adjusted
according to the form of payment elected by the Executive. If benefits are
payable before the Executive’s Normal Retirement Age, such benefits shall be
reduced for early commencement by multiplying the accrued benefit by the Early
Retirement Adjustment Factors based on the Executive’s age on the date of
commencement.

  

(2)     Disability Payment: In the event that an Executive Separates from
Service as a result of a Total and Permanent Disability and such disability
occurs prior to the Executive’s Early or Normal Retirement Date, a Retirement
Benefit will be payable as of the first day of the month coincident with or next
following the second anniversary of the date the Executive Separates from
Service; provided, however, that an Executive may elect at least one year in

 

11



--------------------------------------------------------------------------------

 

advance of the second anniversary of the date he Separates from Service to defer
receipt of such benefit until the first day of the month coincident with or next
following the later of the seventh anniversary of the date the Executive
Separates from Service or his Normal Retirement Age, but such election to defer
receipt of benefits shall not be effective for twelve (12) months after the date
such election is made. The form of payment shall be the same form of payment
that is applicable for a Retirement Payment.

 

If disability benefits are payable before the Executive’s Normal Retirement Age,
such benefits shall be reduced for early commencement by multiplying the accrued
benefit by the Early Retirement Adjustment Factors based on the Executive’s age
on the date of commencement. If the Disability Payment commences before age 55,
then the benefit shall be further reduced by 1/360th for each month that the
Executive’s age on date of commencement precedes age 55.

 

If a disabled Executive recovers from disability before his Normal or Early
Retirement Age, then any disability benefits he is receiving shall cease.

 

(3)     Death Payment: In the event that the Executive dies before his or her
Retirement Date, has five (5) or more years of Service, and has been married for
at least one year prior to his death, the Spouse shall receive a Life Annuity
the monthly benefit under which is equal to 50% of the monthly amount that would
have been payable to the Executive under the Joint and 50% Survivor Annuity form
and such amount shall be payable as of the first day of the month coincident
with or next following the later of the Executive’s death or the date on which
the Executive would have reached age 55. If the Spouse benefits commence before
the Executive’s Normal Retirement Date, they will be reduced according to the
Early Retirement Adjustment Factor based on the Executive’s age (or age the
Executive would have been had he survived) on the date of benefit commencement.

 

If the Executive dies on or after his Retirement Date and before his benefits
commence, the benefits will be paid according to the form of payment applicable
to the Executive.

 

(4)     Change-In-Control: Except as provided in Section 3.3, in the event that
there is a Change-In-Control of the Company, the Executive shall become fully
vested and receive an immediate lump-sum distribution on the date that is thirty
(30) days after the Change in Control or, if such date is not a business day, on
the immediately following business day, and the Plan shall terminate after each

 

12



--------------------------------------------------------------------------------

  

such Executive has been paid. The lump sum distribution shall be equal to the
greater of (i) the present value of the Retirement Benefit payable in a Life
Annuity calculated as of the Payment Event, or (ii) the present value of the
Accrued Benefit deferred to Normal Retirement Age; with such present values
being determined using the actuarial equivalent definition for lump sum payments
in the Retirement Plan, including the mortality table and interest rate
specified therein.

  

(b)     Delay for Specified Employees: Notwithstanding the above provisions of
this Section 3.4, if the Executive is a Specified Employee at the time of the
Payment Event, the commencement of his Retirement Payments or Disability
Payments shall be delayed for a period of six months following the Executive’s
date of Separation from Service. After the passage of this six-month period, the
first payment thereafter shall include any payments that were missed during the
six-month delay plus interest at the same interest rate used to determine an
optional form of payment under this Plan as of the date of the Executive’s
Separation from Service. Should the Executive die during the six-month period,
any death payments under this Plan are not subject to the six-month delay rule
of this paragraph.

  

(c)     No Hardship: No hardship withdrawals shall be permitted from this Plan.

Section 3.5    Mental or Legal Incompetence: The Company, in its sole
discretion, may make distribution to the guardian or other legal representative
of the Executive or Beneficiary, if the Executive or Beneficiary is determined
by a court of proper jurisdiction to be mentally or legally incompetent to
receive such benefit distribution. Any such distribution shall be in full and
complete satisfaction of any and all claims whatsoever by or on behalf of such
Executive under this Plan against the Company, the Plan Administrator, any
member of the Board, other Executives or officers of the Company, other
employees, shareholders and any other person acting on behalf of them.

ARTICLE 4 – MISCELLANEOUS

 

Section 4.1    Amendment or Termination: The Chief Executive Officer, upon
receiving approval from the Compensation and Employee Benefits Committee, shall
have the right to amend this Plan from time to time and to terminate this Plan
at any time; provided, however, no such action shall reduce the Accrued Benefit,
as of the date of such action, of any Executive whose benefits hereunder are
vested, or defer the time for paying such benefits under Section 3.4.
Section 4.2    Company Liability: Nothing in this Plan shall be construed to
limit in any way the right of the Company to terminate the employment of the
Executive at any time; or to be evidence of any agreement or understanding,
express or implied, that the Company or any affiliate company will employ the
Executive in any particular position or at any particular rate or remuneration
or for any particular period of time.

 

13



--------------------------------------------------------------------------------

Section 4.3    Indemnification: The Company shall indemnify and hold harmless
the Administrator, any member thereof and any employee who may act on behalf of
the Company in the administration of this Plan from and against any liability,
loss, cost or expense (including reasonable attorneys’ fees) incurred at any
time as a result of or in connection with any claims, demands, actions or causes
of action of the Executive, any person claiming through or under any of them, or
any other person, party or authority claiming to have an interest in this Plan
or standing to act for any persons or groups having an interest in this Plan,
for or on account of, any of the acts or omissions (or alleged acts or
omissions) of the Administrator, any member thereof or any such employee, except
to the extent resulting from such person’s willful misconduct. Section 4.4   
Tax Effects: The Company makes no warranties or representations with regard to
the tax effects or results of this Plan. The Executive participating under this
Plan shall be deemed to have relied upon his own tax advisors with regard to
such effects. Section 4.5    No Assignment; Binding Effect: Neither the
Executive nor Beneficiary shall have the right to alienate, assign, commute or
otherwise encumber his benefit for any purpose whatsoever, and any attempt to do
so shall be disregarded completely as null and void. The provisions of this Plan
shall be binding on the Executive and on each person who claims a benefit under
him and on the Company. Section 4.6    Self-Interest: The Executive shall not
have any right to vote or decide upon any matter related directly or indirectly
to him or any right to claim any benefit under this Plan. Section 4.7    Claims
Procedures: The claims procedures shall be the same as under the Retirement
Plan. Section 4.8    Construction: This Plan shall be construed in accordance
with the laws of the State of Georgia. The headings and subheadings in this Plan
have been inserted for convenience of reference only and are to be ignored in
construction of the provisions of this Plan. In the construction of this Plan,
the masculine shall include the feminine and the singular the plural wherever
appropriate.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and seal this Plan as of this 8th day of April, 2008.

 

PLAN SPONSOR: CARAUSTAR INDUSTRIES, INC. By:   /s/ Barry A. Smedstad Title:  
Vice President, Human Resources

 

(CORPORATE SEAL) Attest:   /s/ Marinan R. Mays Title:   Corporate Director
Benefits

 

15



--------------------------------------------------------------------------------

APPENDIX A

(The following provisions are applicable only to Thomas V. Brown and will
supersede any respective provisions in the main document unless otherwise
specified in this Appendix A. Any other provisions in the main document that
have not been superseded by this Appendix A Shall also apply to Mr. Brown.)

 

Section 2.4    Calculation Date: June 1, 2005. Section 2.22    Retirement Date:
July 1, 2005 Section 2.23    Retirement Plan: The Caraustar Industries, Inc.
Retirement Plan for Employees of Caraustar Industries, Inc. or the Smurfit Stone
Pension Plan as amended from time to time. Section 2.24    Service: A period of
employment beginning on December 7, 1962 and ending on the Employee’s Severance
from Service. Section 2.24.1    Social Security Benefit: The annual old-age or
disability insurance benefit of an Employee under Title II of the Social
Security Act as in effect on the date he retires or otherwise terminates
employment to which the Employee is or, upon proper application, would be
entitled at his Normal Retirement Age, disregarding the effect on actual
entitlement of any earnings of the Employee (generally known as the “retirement
test”). The Social Security Benefit shall be computed on the assumption that the
Employee will receive no income after termination of employment, or Normal
Retirement Age, if earlier, which would be treated as wages for purposes of the
Social Security Act. Section 3.1    Accrued Benefit: The Accrued Benefit is an
annual amount of $309,338.16, expressed as a single life annuity, calculated as
of the Executive’s Calculation Date, equal to the product of (A) times (B) minus
(C) below, but not less than the Accrued Benefit determined under Section 3.1 of
the main document.   

(A)    is 1.5% of Average Annual Compensation offset by 1.5% of the Social
Security Benefit, and

  

(B)    is years of Service (including a fraction for completed months) as of the
Calculation Date, and

  

(C)    is the Accrued Benefit under all Retirement Plans as of the Calculation
Date and the accrued benefit under any Company paid deferred Compensation
arrangements as of the Calculation Date.

Section 3.3    Benefit Payments:   

(a)     If a Payment Event occurs with respect to an Executive while an
Executive is employed with the Company, and if such Executive’s benefits
hereunder are vested, then the Executive will receive his benefits

 

16



--------------------------------------------------------------------------------

 

under a Fifty Percent (50%) Joint and Survivor Annuity, paid in monthly
payments, with the initial annual amount being 90% of the Executive’s Accrued
Benefit, and with a 10-year guaranteed period (meaning that if the Executive
dies less than 10 years after the commencement of the annuity payments, the
Executive’s spouse or alternate Beneficiary will nevertheless receive the
initial annual amount of the annuity [ninety percent (90%) of the Accrued
Benefit]).

 

(b)     Notwithstanding the above provisions of this Section 3.4, if the
Executive is a Specified Employee at the time of the Payment Event, commencement
of his Retirement Payments shall be delayed until January 1, 2006.

 

(c)     On or after January 1, 2006, subject to the provisions of Section 3.2,
the Executive shall receive an initial payment of $162,402.52, which amount
includes the aggregate of the prior six months of deferred payments since
Mr. Brown’s June 1, 2005 retirement, including interest thereon at the interest
rate most recently used to discount plan liabilities for FAS 87 purposes, and
his regularly scheduled monthly payment of $23,200.36.

 

17